Citation Nr: 0031185	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-12 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to Agent 
Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1968.  He served in Vietnam from October 1967 to January 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issues of entitlement to service connection for PTSD and 
sleep apnea will be addressed in the remand section of this 
determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's peripheral neuropathy is a result of his 
diabetes mellitus and is not etiologically related to his 
service or any exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The evidence of record does not show that the veteran's 
peripheral neuropathy is a result of his active military 
service, inservice exposure to Agent Orange or any other 
incident therein.  38 U.S.C.A. §§ 1101, 1110, 1116, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his peripheral neuropathy is a 
result of exposure to Agent Orange while he was stationed in 
Vietnam. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran and his representative adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5107 (1999); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records are devoid of any 
complaints, findings, treatment or diagnoses with regard to 
any peripheral neuropathy. 

An August 1968 VA medical examination was negative for 
evidence of peripheral neuropathy.

A December 1986 VA Agent Orange registry examination report 
shows that the veteran had no neurological complaints.  A 
neurological evaluation indicates that his deep tendon 
reflexes were normal and his Romberg sign was negative.  

February and March 1997 records from Steven K. Bowlin, M.D., 
are the earliest treatment records showing a diagnosis of 
peripheral neuropathy.  The February 1997 treatment record 
shows that the veteran was seen for follow-up for severe 
peripheral neuropathy.  An electromyograph (EMG) conducted 
that same month showed evidence of moderately severe 
peripheral neuropathy.  Dr. Bowlin, in a March 1997 treatment 
record, noted the veteran's peripheral neuropathy and 
diagnosed diabetes mellitus and diabetic neuropathy, opining 
that his neuropathy was due to his poorly controlled 
diabetes.  

In treatment records dating from April to August 1997, 
Kathleen A. Alm, M.D., repeatedly diagnosed peripheral 
neuropathy and attributed it to the veteran's diabetes.  In 
June 1997, she noted that the veteran had right hand symptoms 
that sounded like a cervical radiculopathy rather than 
diabetic neuropathy.  In August 1997, she diagnosed Type II 
diabetes mellitus and peripheral neuropathy that complicated 
his diabetes.

In a July 1997 evaluation of the veteran for a disability 
determination, Elbie Loeb, M.D., noted that he was diagnosed 
with diabetes mellitus two years previously and that he had 
developed neuropathy that was believed to be related to his 
diabetes.  In summarizing the veteran's disability, Dr. Loeb 
indicated that he had type II diabetes mellitus with 
neuropathy.

An October 1997 VA neurological examination of the veteran 
indicates that he had mild sensory changes in both his right 
and left fingers, feet and lower extremities.  The examiner 
opined that these sensory changes were a result of the 
veteran's diabetes.  He further opined that the veteran's 
numbness in his legs and feet might be related to spinal 
vertebral compression as the result of a fall.  

VA treatment records, dating from October 1997 to February 
2000, show several references to the veteran's peripheral 
neuropathy.  A February 1998 progress note shows an 
assessment of peripheral neuropathy.  The examiner suspected 
multifactorial causes, including diabetes mellitus, Type II, 
Agent Orange exposure and a history of alcohol abuse.  
However, later May and August 1998 treatment records 
attribute the veteran's peripheral neuropathy to his 
diabetes.  

During the veteran's March 1999 personal hearing, he 
testified that while serving in Vietnam he was exposed to 
areas sprayed with Agent Orange every time he made a trip 
with a master gunnery sergeant.  He made these trips 
approximately 3 times a month and drank the water and ate 
meals in the affected areas.  He believed that his neuropathy 
began in his feet within one year of his discharge from 
service.  He experienced skin rashes, problems with his 
toenails and a loss of feeling in his feet.  He did not seek 
treatment at the time.  He believed he had a VA Agent Orange 
in 1987 which showed abnormal blood and liver lab results.  
He had been diagnosed with diabetes two years prior to the 
hearing.  He did not offer any testimony regarding his 
peripheral neuropathy at the time of his February 2000 
personal hearing.

Analysis

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for acute or subacute 
peripheral neuropathy only if the disease became manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The record is negative for complaints or findings of 
peripheral neuropathy until 1997, almost 30 years after the 
veteran's service in Vietnam.  Although a veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to render a diagnosis, or to offer a medical 
opinion attributing a disability to service, as this requires 
medical expertise.  See Robinette v. Brown, 8 Vet. App. 69, 
74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the veteran 
is not competent to provide evidence that he manifested 
symptoms consistent with peripheral neuropathy within a year 
following his last exposure to Agent Orange in Vietnam.  
There is therefore no legal entitlement to service connection 
for the claimed disability on a presumptive Agent Orange 
basis under controlling law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Although the facts in this case do not entitle the veteran to 
service connection for peripheral neuropathy on a presumptive 
basis, this does not preclude him from establishing service 
connection for his claimed disability on a direct incurrence 
basis under the provisions of 38 U.S.C.A. § 1110.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

The preponderance of the private and VA medical evidence 
attributes the veteran's current peripheral neuropathy to his 
diabetes mellitus.  Only two records show any other possible 
causes:  Dr. Alm's June 1997 record attributing specific 
right hand symptoms to cervical radiculopathy and the 
February 1998 VA record indicating possible multifactoral 
causes including diabetes, Agent Orange exposure and a 
history of alcohol abuse.  Although the February 1998 VA 
examiner is a neurologist, and eminently credible, the Board 
is persuaded by the overwhelming amount of medical opinions 
(some by other neurologists) relating the veteran's 
peripheral neuropathy exclusively to his diabetes mellitus.  
Accordingly, the Board finds that service connection for 
peripheral neuropathy is not warranted on either a 
presumptive or direct basis. 

The veteran is advised that on November 9, 2000, VA Acting 
Secretary Hershel W. Gober announced his decision to add 
diabetes to the list of presumptive diseases associated with 
herbicide exposure. Vietnam veterans with Type-II diabetes 
will be eligible for disability compensation from the 
Department of Veterans Affairs (VA) based on their presumed 
exposure to Agent Orange or other herbicides.   However, VA 
officials caution it will take several months to write the 
rules before Vietnam veterans with diabetes can begin 
applying for disability compensation. They can, however, 
enroll in VA's health care system immediately and begin 
receiving the care they need.  The veteran is encouraged to 
pursue this benefit.  If service connection for diabetes 
mellitus is granted, the veteran is encouraged to once again 
seek service connection for peripheral neuropathy.


ORDER

Service connection for peripheral neuropathy is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

VA treatment records show that the veteran has been diagnosed 
with sleep apnea.  In a report of medical history dated in 
October 1967, the veteran related that he had frequent 
trouble sleeping.  Recently, he has maintained that the sleep 
apnea is caused by his PTSD.  Further, the VA treatment 
records show that the veteran was predominantly diagnosed 
with "possible" PTSD.  Although a February 2000 progress 
note appears to clearly diagnose PTSD and attribute it to his 
Vietnam trauma, the Board finds that the veteran should be 
provided a psychiatric examination to clarify whether he is 
currently diagnosed with PTSD.

During his February 2000 personal hearing, the veteran 
testified that he served as a security guard while stationed 
with the 3rd Marine Amphibious Force in Danang, Vietnam.  He 
further testified that he went on volunteer resupply missions 
with a master gunnery sergeant to areas attacked the night 
before.  Although the veteran could not recall the sergeant's 
name, he submitted information he had received over the 
internet from two other veterans who verified that a master 
sergeant had run such resupply patrols and asked for 
volunteers from the security force at the 3rd MAF.  Their 
statements tend to corroborate the veteran's claimed 
stressors.  One individual has stated that he was stationed 
at the veteran's base at the same time.  The VA should make 
further attempts to assist the veteran in verifying his 
stressors.

Accordingly, the veteran's claim is REMANDED to the RO for 
the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Kansas City, Kansas, dated from 
February 2000 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
examination by a psychiatrist, in order 
to determine the nature and extent of 
possible PTSD.  The claims folder and a 
separate copy of this remand must be made 
available to the psychiatrist for review 
prior to the examination.  All indicated 
studies should be performed.  The 
psychiatrist should be requested to 
indicate whether the veteran currently 
has a diagnosis of PTSD, and if so, on 
what basis.  

5.  The veteran should be afforded a VA 
examination to evaluate the sleep apnea.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
evaluating the veteran for sleep apnea 
should be requested to express an opinion 
as to the etiology of the sleep apnea and 
whether it is at least as likely as not 
that it is related to his service or any 
incident therein.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  Should the veteran be clearly 
diagnosed with PTSD, the RO should review 
all pertinent evidence, including the 
veteran's service records, written 
statements, and testimony for evidence as 
to claimed in- service stressors.  

6.  The RO should then prepare a summary 
of all the claimed stressors.  This 
summary and copies of the email messages 
from other veterans submitted at the 
February 2000 hearing and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors, to include whether the 
two other veterans served at his station 
in roughly the same period.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remains denied, the 
appellant and the appellant's representative, if any, should 
be provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 12 -


